Citation Nr: 1422739	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether the Veteran's son, JRK, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from April 1983 to April 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied recognition of the Veteran's son, JRK, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated March 13, 2014 has been associated with his paperless claims file.  


FINDINGS OF FACT

1.  The Veteran's son, JRK, was born in November 1987 and attained the age of 18 in November 2005.  

2.  The evidence of record is at least in equipoise as to whether JRK became permanently incapable of self-support prior to attaining the age of 18.  


CONCLUSION OF LAW

The criteria for recognition of the Veteran's child as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 have been met.  38 U.S.C.A. §§ 101(4) (A), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

Received in January 2010 was a Declaration of Status of Dependents (VA Form 21-686c), wherein the Veteran requested that his son, JRK, be recognized as a "helpless child."  It was noted that JRK was born in November 1987; as such, he attained the age of 18 in November 2005.  The Veteran indicated that his son has a mental disability that qualifies him under the American Disabilities Act.  He further noted that his son is 22 years old and permanently lives with him and his wife, and they provide over 80 percent of his welfare.  The Veteran indicated that his son was not receiving any social security benefits or any other benefits.  

Submitted in support of the Veteran's claim was a statement from a Vocational Rehabilitation Counselor, dated in March 2010, indicating that JRK graduated from Minot High School in May 2005; he was on IEP with a primary disability of learning disabilities and a secondary disability listed as other health impaired for his ADHD.  It was noted that JRK applied for vocational rehabilitation in September 2004 and has been determined eligible.  The Counselor reported that, after high school, JRK attended Job Corps and earned a certificate in Computer Repair; he then attended college in East Grand Forks for one semester and withdrew due to not being able to function on his own.  He has always lived at home with his parents with the exception of living in East Grand Forks.  He as a sporadic employment history consisting of working at Target and Wal-Mart in the past, and has had various jobs at MAFB working labor jobs during the summers.  The Counselor noted that these employments have not been plentiful for JRK and he has not been able to maintain employment for any extended period of time.  He noted that JRK was currently diagnosed with: Major depression, attention deficit hyperactivity disorder (ADHD); history of learning disabilities, phonological disorder from birth with cord wrapped around his neck three times; and status post suicide attempt with hanging.  He noted that JRK was currently taking Zoloft 1mm every morning; Concerta ER 54 mg every morning; Concerta ER 36 mgs every morning; Wellburtin 450 mgs every morning, and Baclofen 10 mgs twice a day.  

Received in June 2010 was a statement from Dr. Teresa J. Greiner, a psychiatrist, dated in August 2009, indicating that JRK was hospitalized in August 2009 due to depression.  She noted that JRK had a life long history of learning disabilities, Attention Deficit disorder and phonological disorder from the cord being wrapped around his neck.  Dr. Greiner stated that JRK has problems with impulsivity leaving to financial problems.  She noted that he currently lives with his parents and needs to continue to be under the observation of his parents as he has been unable to be self supportive due to mental and physical incapacities.  

Also received in June 2010 was a statement from Dr. Laura B. Schield, dated in April 2010, indicating that she has been seeing JRK for many years; she noted that he has had longstanding treatment for ADHD of the predominantly inattentive type and depression.  Dr. Schield indicated that JRK has been hospitalized in the past because of his depression.  She noted that he has learning disabilities and a phonological disorder.  He has been living with his parents and has never been able to fully care for himself.  Dr. Schield stated that she felt that JRK will need longstanding care for his psychiatric difficulties and will need the help and supervision of his parents to make adequate choices regarding his care over time.  

Submitted in support of the claim was a statement from Dr. Pariwat Thaisetthawatkul, an assistant professor at the University of Nebraska College of Medicine, dated in June 2010, indicating that JRK was his patient.  He noted that JRK had a diagnosis of progressive spastic paraparesis which is likely an inherited problem.  Dr. T. noted that his life-long condition has no specific treatment and will continue to progress over time.  Dr. T. further noted that this disease process is ongoing and JRK will require continuing medical and neurological care.  

Received in June 2010 was a letter from the Associate Dean of the Dakota College at Bottineau, dated in May 2010, informing JRK that he had been accepted to attend the summer session at the Dakota College at Bottineau.  Attached was VA Form 21-674, dated in June 2010, which reflects that JRK is scheduled to attend the summer session at Dakota College at Bottineau in June 2010.  

Received in February 2011 was a memorandum from the Chief of the Medical Staff at the Department of the Air Force, indicating that, after reviewing his medical records, it was determined that JRKs medical condition existed prior to his 21st birthday.  It was noted that he has been receiving regular medical care as well as psychiatric care since around the age of 6.  It was noted that his diagnoses were: Attention Deficit Hyperactivity Disorder, depression, history of learning disabilities, Charcot-Marie Tooth (disease also known as hereditary motor and sensory neuropathy affecting the nerves in the arms and legs), hypothyroidism, and a venous anomaly in the right frontal lobe of the brain.  It was also noted that JRKs current medications consist of Synthroid 25 mcg daily for hypothyroidism, Concerta 100 mg daily for ADD, Bupropion XL 450 mg daily and Sertraline 100 mg daily for depression.  The Chief of medical staff noted that JRK's incapacity has affected his ability to perform routine activities.  He noted that school was a struggle for JRK who passed his classes with a C and D average; he was on medication for ADD all throughout his education.  After graduation, he left home to attend a Tech School; he relocated 250 miles away from home.  Three months into the program, JRK was failing and would need to be withdrawn from the program.  He was not able to stay on task, was showing poor hygiene skills, his finances were out of control and he was not asking his medications as needed.  Since returning home, his parents have had to work with him on a daily basis to stay on task have to manage his finances, and have to provide structure and redirection in working with him to complete an online course.  

The Chief of medical staff also noted that JRK has foot deformities, muscle weakness, pain and decreased sensation to his lower legs, affecting his balance.  Given these limitations, JRK has attempted to hold down part-time work but as this is a progressive disease, it is unlikely that he will ever be able to do manual labor.  Likewise, he will be unlikely to withstand extended periods of standing or sitting without serious discomfort.  Therefore, his condition renders full-time employment highly unlikely.  He will, most certainly, require long-term financial and medical support.  Based upon available reports, JRK's incapacity makes him incapable of self-support.  The counselor concluded that, based upon the available reports, JRK's incapacity makes him incapable of self-support.  It is more likely than not that the incapacity will not resolve in the forseeable future.  

Received in February 2011 was a copy of a certificate of birth, which shows that the Veteran's son, JRK, was born in July 1987; as such, he attained age 18 in July 2005.  


III.  Legal Analysis.

VA law provides that the term, "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are: 

(1) The fact that an individual is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the focus of analysis must be on the individual's condition at the time of his or her 18th birthday in order to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further. Id.   

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

JRK's birth certificate indicates that he was born in July 1987.  The record does not reflect that he has married.  Therefore, the issue before the Board is whether he became permanently incapable of self-support through his own efforts by reason of physical or mental defects prior to July 2005.  

As noted above, in order to be eligible to receive VA benefits child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  

The Board has reviewed the probative evidence of record including the statements on appeal.  The clinical documentation of record reflects that as early as age 6, JRK was diagnosed with mental disorders diagnosed as ADHD and a "learning disability."  Significantly, in the statement from the Chief of Medical Staff of the Air Force, it was noted that JRK has been receiving regular medical care as well as psychiatric care since the age of 6.  It was noted that he required an IEP throughout his schooling, and he was on medication for ADD throughout his education.  While he did graduate from high school, it was noted that school was a struggle for him.  After graduation, he went to a Tech School; however, within 3 months his parents were called to retrieve him as he was failing and needed to withdraw from the program.  The Chief of Medical Staff from the Air Force also noted that JRK's medical conditions have been continuously incapacitating since childhood.  

In sum, while the evidence of record does not definitely pin point whether JRK's disabilities were severe enough to render him permanently incapable of self-support by the age of 18, it clearly shows that he was significantly disabled, both physically and cognitively, by that age, and that his current incapacity for self-support is essentially due to the same medical problems he suffered from prior to turning 18, which stem from learning disabilities, ADD and a phonological disorder from the cord being wrapped around his neck at birth.  This fact weighs in favor of a finding that JRK was similarly incapable of self-support by the age of 18.  Further supporting this finding is the fact that the June 2010 statement from Dr. Thaisetthawatkul noted that JRK had a diagnosis of progressive spastic paraparesis which is likely an inherited problem, and he noted that this is a life-long condition that is ongoing and will require continuing medical and neurological care.  The above statements suggest that JRK's disabilities stem from a continuity of the same physical and cognitive limitations he has suffered from since the age of 6, and they strongly suggests that he was likewise disabled to a similar extent by the age of 18, and will continue throughout his life.  

The Board notes that although JRK has attempted to work, it was noted that he had sporadic employment, and they were not been plentiful; and it was determined that he has not been able to maintain said employment for any extended period of time.  As provided in 38 C.F.R. § 3.356(b), employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Indeed, as noted by the Vocational Rehabilitation Counselor, in March 2010, JRK has had various jobs during the summers, but they did not furnish him with sufficient income for his reasonable support.  She stated that he is unable to find employment for any extended period of time due to his various diagnoses.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether JRK became permanently incapable of self-support prior to the age of 18.  Therefore, the benefit-of-the-doubt rule applies, and recognition of JRK as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.  See 38 C.F.R. § 3.102.  


ORDER

Recognition of the Veteran's child as a helpless child, on the basis of permanent incapacity for self-support prior to attaining the age of 18, is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


